                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                     BECKLEY DIVISION


JASON FARMER,

                              Plaintiff,

v.                                                    CIVIL ACTION NO.         5:18-cv-00534

SPARTAN MINING CO., LLC
and RONALD MILLER,

                              Defendants.


                         MEMORANDUM OPINION AND ORDER


       The Court has reviewed the Defendants’ Motion to Dismiss (Document 6), the

Memorandum of Law in Support of Motion to Dismiss of Defendants Spartan Mining Company,

LLC and Ronald Miller (Document 7), the Plaintiff’s Response in Opposition to Motion to Dismiss

(Document 9), and the Defendants’ Reply Memorandum in Support of Motion to Dismiss

(Document 14). The Court has also reviewed the Amended Complaint (Document 11).              To date,

the Plaintiff has not filed a substantive response to the motion to dismiss. For the reasons stated

herein, the Court finds that the Defendants’ motion should be granted in part and denied in part.


              FACTUAL ALLEGEATONS AND PROCEDURAL HISTORY

       The Plaintiff, Jason Farmer, initiated this lawsuit with a complaint filed in the Circuit Court

of Wyoming County, West Virginia, against the Defendants, Spartan Mining Company, LLC

(“Spartan”) and Ronald Miller.        The two-count complaint alleged that the Plaintiff was

wrongfully discharged from his position at Spartan as a roof bolt operator and employee at the
                                              1
Road Fork #51 Mine (“the Mine”).        He alleged that the Defendants ordered him to work in

extremely dusty conditions downwind from the active mining machines, which allegedly

threatened his health and resulted in his inability to work for Spartan.     The complaint further

alleged that the Defendants' actions were in violation of the West Virginia common law and the

West Virginia Human Rights Act (“WVHRA”).              On April 6, 2018, the Defendants jointly

removed the matter to this court based on diversity jurisdiction.         On April 13, 2018, the

Defendants filed an answer, which denied all allegations.

        On May 10, 2018, the Plaintiff filed an amended complaint.           On May 17, 2018, in

response to the amended complaint, the Defendants filed a Motion to Strike Plaintiff's Amended

Complaint and Memorandum of Law in Support.             On May 31, 2018, the Plaintiff filed his

response in opposition and on June 7, 2018, the Defendants filed a reply in support. On January

29, 2019, this Court issued a Memorandum Opinion and Order, denying the Defendants’ motion

to strike and directing that the amended complaint be filed.

        The Plaintiff claims that Ronald Miller ordered the Plaintiff and other miners to operate a

roof bolt machine in dusty conditions in advance of the ventilation current.     In the summer of

2016, at the age of thirty-six, the Plaintiff began struggling to breathe.   On July 18, 2016, the

Plaintiff notified Terry Lambert, the Mine’s safety director, in writing, that his lungs were

damaged, and that he would not be able to work in advance of the ventilation any longer.    Despite

this notification, the Defendants required the Plaintiff to operate the roof bolt machine in advance

of the ventilation current. The Plaintiff was off work between July 19, 2016 and September 1,

2016.    While he was away from work, the Plaintiff’s medical treatment providers informed him

that he suffered from an irreversible progressive breathing impairment caused by pulmonary


                                                 2
disease resulting from coal mine dust exposure, also known as black lung disease. On August

10, 2016, Terreal Blankenship, on behalf of Spartan, filed a Form 7000-1 Occupational Illness

Report with the U.S. Mine Safety and Health Administration acknowledging that, as of August 8,

2016, the Plaintiff had developed dust disease of the lungs.

       The Plaintiff returned to work on September 1, 2016.       Upon his return, he requested that

he no longer work in advance of the ventilation current.       He also informed management of his

breathing problem and provided them with an x-ray report confirming that he was suffering from

black lung disease.   In response to this information, the Defendants initially moved Mr. Farmer

to another part of the mine that was not as dusty and assigned him less hours in comparison to the

hours he was assigned when he worked in advance of the ventilation current.        However, during

September 2016, the same month of the Plaintiff’s return to work, the Defendants again ordered

him to work in advance of the ventilation current.    Working in those conditions aggravated the

Plaintiff’s breathing difficulties and he feared working under those conditions would lead to

irreparable damage and additional suffering from black lung disease.       In light of his request to

work elsewhere, once the Defendants ordered the Plaintiff to work in the dusty environment, in

advance of the ventilation current, with knowledge of his black lung disease, the Plaintiff found

the conditions to be so intolerable that he was compelled to quit his job on September 25, 2016.


                                  STANDARD OF REVIEW

       A motion to dismiss filed pursuant to Federal Rule of Civil Procedure 12(b)(6) for failure

to state a claim upon which relief can be granted tests the legal sufficiency of a complaint or

pleading.   Francis v. Giacomelli, 588 F.3d 186, 192 (4th Cir. 2009); Giarratano v. Johnson, 521

F.3d 298, 302 (4th Cir. 2008). Federal Rule of Civil Procedure 8(a)(2) requires that a pleading

                                                 3
contain “a short and plain statement of the claim showing that the pleader is entitled to relief.” Fed.

R. Civ. P. 8(a)(2). Additionally, allegations “must be simple, concise, and direct.” Fed. R. Civ.

P. 8(d)(1).    “[T]he pleading standard Rule 8 announces does not require ‘detailed factual

allegations,’ but it demands more than an unadorned, the-defendant-unlawfully-harmed-me

accusation.”   Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp v. Twombly,

550 U.S. 544, 555 (2007)).      In other words, “a complaint must contain “more than labels and

conclusions, and a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555.     Moreover, “a complaint [will not] suffice if it tenders naked assertions

devoid of further factual enhancements.” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at

557) (internal quotation marks omitted).

       The Court must “accept as true all of the factual allegations contained in the complaint.”

Erickson v. Pardus, 551 U.S. 89, 93 (2007).      The Court must also “draw [] all reasonable factual

inferences from those facts in the plaintiff’s favor.” Edwards v. City of Goldsboro, 178 F.3d 231,

244 (4th Cir. 1999).     However, statements of bare legal conclusions “are not entitled to the

assumption of truth” and are insufficient to state a claim. Iqbal, 556 U.S. at 679.      Furthermore,

the court need not “accept as true unwarranted inferences, unreasonable conclusions, or

arguments.” E. Shore Mkts., v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000).

“Threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice . . . [because courts] ‘are not bound to accept as true a legal conclusion couched as

a factual allegation.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 555).

       To survive a motion to dismiss, “a complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Iqbal, 556 U.S. at 678


                                                  4
(quoting Twombly, 550 U.S. at 570).         In other words, this “plausibility standard requires a

plaintiff to demonstrate more than ‘a sheer possibility that a defendant has acted unlawfully.’”

Francis, 588 F.3d at 193 (quoting Twombly, 550 U.S. at 570).            A plaintiff must, using the

complaint, “articulate facts, when accepted as true, that ‘show’ that the plaintiff has stated a claim

entitling him to relief.” Francis, 588 F.3d at 193 (quoting Twombly, 550 U.S. at 557).

“Determining whether a complaint states [on its face] a plausible claim for relief [which can

survive a motion to dismiss] will ... be a context-specific task that requires the reviewing court to

draw on its judicial experience and common sense.” Iqbal, 556 U.S. at 679.


                                           DISCUSSION

           The Defendants filed a motion to dismiss, which addressed alleged deficiencies with the

complaint, and raised affirmative defenses.      In response to the motion, the Plaintiff asserted,

without any legal basis or order from the Court, that the motion was moot because he had filed an

amended complaint.        The Defendants protested and filed a response renewing their motion to

dismiss and asked the Court to strike the amended complaint.              The Court addressed the

procedural defects with the filing of the amended complaint but permitted it to be filed for the sake

of preserving judicial economy.     The Court will address the arguments raised by the Defendants,

both in the initial motion to dismiss and in the briefing filed after submission of the amended

complaint.      The Court’s analysis of the sufficiency of the complaint will rely on the amended

complaint as the operative pleading.

    A. Count I- Harless Claim

           West Virginia follows the common law rule that an employer can terminate an employee

at will.     See Harless v. First Nat’l Bank in Fairmont, 246 S.E.2d 270, 275 (W. Va. 1992).

                                                  5
However, in Harless the Supreme Court of Appeals of West Virginia held that if “the employer’s

motivation for the discharge contravenes some substantial public policy principle, then the

employer may be liable to the employee for damages occasioned by the discharge.” Id.

       The Defendants argue that Count I is subject to dismissal because the amended complaint

relies on W. Va Code §§ 22-A-2-2, 22A-2-8, 22A-2-71a, and 22A-2-74, none of which, the

Defendant argues, provide a basis for a Harless claim.     (Def.’s Memo. at 4-5).     Additionally,

the Defendants argue that the Plaintiff failed to allege “the working conditions created by or known

to [the Defendants] were so intolerable that a reasonable person would be compelled to quit,” or

that “there was a nexus point between his actions in furtherance of a substantial public policy and

the creation of intolerable working conditions by Defendants. (Id. at 7.) Finally, the Defendants

argue that even if the Harless claim was properly pled, Count I still must be dismissed because the

Plaintiff forfeited any right to bring a common law Harless constructive wrongful discharge claim

by asserting a constructive discharge claim under the West Virginia Human Rights Act. Id.

       The Court can quickly dispose of the Harless claim.         Courts in this district and the

Northern District of West Virginia have consistently interpreted the law as preventing a plaintiff

from maintaining both a Harless common law action and a WVHRA claim based on the same

conduct.   See Burgess v. Gateway Comm’ns, Inc.-WOWK TV, 984 F. Supp. 980, 983 (S.D. W.

Va. 1997) (Haden, J.) (“A victim of unlawful discrimination is limited to the remedy afforded [her]

under the [WVHRA]”); Knox v. Wheeling-Pittsburgh Steel Corp., 899 F. Supp. 1529, 1535-36

(N.D. W. Va. 1995) (“It is a well-established principle that federal and state anti-discrimination

laws, such as Title VII and the [WVHRA], preempt Harless-type, tort-based actions for

discriminatory treatment in the workplace.”); Taylor v. City Nat’l Bank, 642 F. Supp. 989, 998


                                                 6
(S.D.W. Va. 1986) (Haden, J.) (“This Court has previously decided that a party may not bring a

Harless-type, tort-based action to gain redress for violations of the [WVHRA]”); Guevara v. K-

Mart Corp., 629 F. Supp. 1189, 1192 (S.D. W. Va. 1986) (Haden, J.) (“a Harless-type action may

not be substituted for an action under the [WVHRA]”). “[A] Harless cause of action is superfluous

when a public policy is enforceable by a statutory cause of action.” Jackson v. Vaughn, No.

1:15CV128, 2015 WL 6394510, at *3 (N.D.W. Va. Oct. 22, 2015) (Keeley, J.).                       Courts have been

consistent in this area of law because the purpose of a Harless based claim was to prevent the

termination of employees when termination contravened substantial public policy, and no private

cause of action could enforce the public policy at issue.           Hill v. Stowers, 224 W.Va. 51, 61 (2009).

(“In Harless, this Court found that a private cause of action was appropriate because there was no

other mechanism available to enforce the public policy at issue.”).                Here, the Plaintiff alleges in

Count II of the Amended Complaint that he was discriminated against “as the phrase is defined in

the West Virginia Human Rights Act and under W. VA. Code St. R. Sec. 77-1-4.5.” 1                              (Am.

Compl. ¶ 59.)           The WVHRA demonstrates the state’s public policy interest against

discrimination.      The WVHRA creates a civil cause of action to bring claims against employers

who fail to follow the statutory provisions.           W. Va. Code §5-11-13.           Count II of the Amended

Complaint acknowledges this fact. (Am. Compl. ¶ 55-64).                      Accordingly, the Court finds the

Harless claim set forth in Count I of the Amended Complaint should be dismissed.




1 W. Va. Code R. 77-1-4 states in relevant part:

No employer shall, on the basis of disability, subject any qualified individual with a disability to discrimination in
employment as it relates to . . . Leaves of absence, sick leave, or any other leave.

                                                          7
    B. Count II- Failure to Accommodate Pursuant to the West Virginia Human Rights Act 2

         In the Amended Complaint, the Plaintiff alleges that he was constructively discharged by

the Defendants and discriminated against, because the Defendants did not provide a reasonable

accommodation. The Defendants argue that the amended complaint should be dismissed because

the Plaintiff did not specifically cite which portion of the WVRHA upon which he relies.               More

to that point, the Defendants argue specifically that the amended complaint against Mr. Miller

should be dismissed, because he is a supervisor, not an employer under the WVHRA.                        The

Defendants concede that the Plaintiff pleads that the Defendants failed to remove him from dusty

work areas but protest, “‘dusty’ is not a recognized safety standard and does not represent a

‘violation’ or a ‘danger’ . . ..” (Def.’s Rep. in Support of Mot. to Dismiss at 4).             Finally, the

Defendants argue that the motion to dismiss fails to allege that the Plaintiff was discharged or

discriminated against for notifying anyone of any danger or being required to work in a dangerous

area.

        The WVHRA plainly states: (“[i]t shall be an unlawful discriminatory practice . . . [f]or any

employer to discriminate against an individual with respect to compensation, hire, tenure, terms,

conditions or privileges of employment if the individual is able and competent to perform the

services required even if such individual is blind or disabled[.]”).       W. Va. Code § 5-11-9(1).       To

state a claim for wrongful discharge under the WVHRA, one must plead that “(1) . . . she meets

the definition of [disabled] (2) . . . she is a ‘qualified [disabled] person,’ and (3) . . . she was

discharged from ... her job.” Kitchen v. Summers Continuous Care Ctr., LLC, 552 F. Supp. 2d



2 The Defendants make a few arguments in their Memorandum of Law in Support of Motion to Dismiss of Defendants
Spartan Mining Company, LLC and Ronald Miller that were cured by the amended complaint. As such the Court
will only address arguments that are still outstanding in Defendants’ Reply Memorandum in Support of Motion to
Dismiss.
                                                      8
589, 593 (S.D. W. Va. 2008) (quoting Hosaflook v. Consolidation Coal Co., 201 W.Va. 325, 330

(1997)).   Further, to state a claim for breach of the duty of reasonable accommodation, the

Plaintiff must plead that:

       (1) The plaintiff is a qualified person with a disability; (2) the employer was aware
       of the plaintiff's disability; (3) the plaintiff required an accommodation in order to
       perform the essential functions of a job; (4) a reasonable accommodation existed
       that met the plaintiff's needs; (5) the employer knew or should have known of the
       plaintiff's need and of the accommodation; and (6) the employer failed to provide
       the accommodation.

Id. (citing Skaggs v. Elk Run Coal Co., 198 W. Va. 51, 65 (1996)).

       The Court finds that the Plaintiff has sufficiently pled all elements required to survive the

motion to dismiss.    First, with respect to the wrongful discharge claim, the Plaintiff pleads that

he is disabled as defined by the WVHRA, because of his respiratory issues related to contracting

black lung disease.   (Am. Compl. ¶ 19 and 58).       Next, he sufficiently pleads that he is a qualified

disabled person. A “qualified disabled person” is one who is able “to perform essential functions

of the job” whether or not he requires reasonable accommodation.          Skaggs v. Elk Run Coal Co.,

Inc 198 W. Va. 51, 63-4 (1996)).     See also W. Va. Code § 5-11-9.       The Plaintiff was a roof bolt

operator for Spartan and pleads that he was a qualified person with a disability, due to black lung

disease, but could perform his job duties if he was accommodated “on separate occasions with

time off, as well as lighter-duty work and less-dusty job duties.” (Am. Compl. ¶ 59).           Finally,

the Plaintiff pleads that because of his lung condition, the Defendants’ failure to provide a

reasonable accommodation “constituted unlawful retaliatory discharge.”          (Am. Compl. ¶ 48).

       Additionally, the Court finds that the Plaintiff has sufficiently stated a claim for breach of

duty of reasonable accommodation under the WVHRA. As stated above, the Plaintiff pleads that

he is a qualified disabled person.   The Plaintiff also pleads that the employer was aware of the

                                                  9
disability.   He alleges that he was off work from July 19, 2016 until September 1, 2016, and when

he returned, he “informed management of his breathing troubles and an x-ray report finding that

he was suffering from black lung disease.” (Am. Compl. ¶ 22).      The amended complaint further

alleges that after the Defendants were made aware of the Plaintiff’s condition “in September 2016,

the Defendants initially moved [the Plaintiff] away from the working face of the mine.” (Am.

Compl. ¶ 25). Also, as stated above, the Plaintiff pleads that he could in fact continue to work as

a roof bolter in the mine if he was accommodated with occasions for time off, lighter duty work

or less dusty job duties.    He pleads that the Defendants should have known about the need for

accommodation, because he informed them of his medical condition and provided medical

documentation upon returning to the mine after being unable to report to work for three months.

Finally, the Plaintiff alleges that the employer failed to provide the accommodation. When he

initially returned to work, he was moved away from the dusty areas, but “the Defendants ordered

[the Plaintiff] to work in a dusty environment.” (Am. Compl. ¶ 32).       Although the Defendants

argue that working in the dusty area of the mine does not present a danger for someone with a

black lung, the amended complaint sufficiently pleads that the Plaintiff notified the Defendants of

the danger the working conditions presented for a qualified disabled person suffering from black

lung disease.

        Next, the Court will address the issue of whether Ronald Miller should be a named

defendant in this case.     The Defendants argue that the Court should dismiss the claims against

Mr. Miller because he is not an employer.    In support of this claim, the Defendants rely on a case

from this Court, Pack v. S&S Firestone, Inc., No. 5:14-CV-17286, 2014 WL 12625463 (S.D. W.

Va. Aug. 27, 2014).    In Pack, the Court denied the plaintiff’s motion to remand because the Court


                                                 10
found that a non-diverse party was fraudulently joined. Id. at 7.         The Court made this finding

because the plaintiff did not cite the specific subsection of the WVHRA that would hold employees

liable, nor did the complaint allege that the non-diverse defendant had aided or abetted the

employer.     Id.   The Defendants are correct in noting that W. Va. Code R. 77-1-4 is applicable

only to employers, which in this case would be Spartan.         Furthermore, the amended complaint

does not state that Mr. Miller employed the Plaintiff.      However, the Supreme Court of Appeals

of West Virginia has noted that “[t]he term ‘person,’ as defined and utilized within the context of

the [WVHRA], includes both employees and employers.” Holstein v. Norandex, Inc., 194 W. Va.

727, 728 (1995).     Unlike the facts presented in Pack, in this case the Plaintiff does, in fact, allege

in the amended complaint that Mr. Miller participated in the alleged discrimination which

ultimately resulted in the wrongful discharge of the Plaintiff.

   C. Failure to Exhaust Administrative Remedies, res judicata and collateral estoppel

          The Defendants have raised the affirmative defenses of failure to exhaust administrative

remedies, res judicata, and collateral estoppel in their 12(b)(6) motion to dismiss.       Federal Rule

of Civil Procedure 12(b)(6) tests the sufficiency of a complaint, and generally does not reach the

merits of an affirmative defense.     Goodman v. Praxair, Inc., 494 F.3d 458, 464 (4th Cir. 2007).

However, the Fourth Circuit has recognized that there are relatively “rare circumstances where

facts sufficient to rule on an affirmative defense are alleged in the complaint[.]” Id.        All facts

necessary to the affirmative defense must clearly appear on the face of the complaint.       Id.    “To

require otherwise would require a plaintiff to plead affirmatively in his complaint matters that

might be responsive to affirmative defenses even before the affirmative defenses are raised.” Id.

at 466.    Here, the Defendants have not asserted that the facts supporting the affirmative defenses


                                                   11
are apparent from the face of the complaint.    Accordingly, these affirmative defenses are not

appropriately before the Court at this stage of the proceedings, and the motion to dismiss must be

denied as to the affirmative defenses.


                                         CONCLUSION

       Wherefore, after thorough review and careful consideration, the Court ORDERS that the

Defendants Motion to Dismiss (Document 6) be GRANTED as to Count One and DENIED as to

Count Two.

       The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and to

any unrepresented party.

                                             ENTER:      February 27, 2019




                                               12
